DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/2/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:

    PNG
    media_image1.png
    157
    473
    media_image1.png
    Greyscale

This same error above appears in [0060]
In [0031] replace “a first and a second application zones” with ---a first application zone and a second application zone--- because as currently written it is unclear if this is reciting multiple first and multiple second application zones; the figures appear to indicate one first application zone (20a) and one second application zone (20b, see Fig 2). Clarification or correction is requested.  

[0011 & 0014 & 0034 & 0036-0039] replace “orthonormed” with ---orthonormal--- because “orthonormed” is not a word. 
Appropriate correction is required. 
Drawings
The drawings were received on 7/2/18.  These drawings are objected to.
Figure 3 is objected to because it contains a cross-sectional view according to [0023] without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Figures 3 and 6 are objected to under 37 C.F.R. 1.84 (h)(3), which requires hatching be used to indicate section portions of an object and that part(s) in a cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is/are illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way and different types of hatching should have 
Appropriate correction is required.
Claim Objections
Claims 1 and 10 is/are objected to because of the following informalities:  
Claim 1: line 11, replace “said two application zones” with ---said first application zone and said second application zone---.
Claim 10: line 2, replace “pastry” with ---pasty---; line 13 replace “said two application zones” with ---said first application zone and said second application zone---.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-4 and 7-10: each recites “means of articulation of said two application zones. According to a review of applicant’s disclosure this should be interpreted as a strip of material, a plurality of material bridges, and any equivalent structures thereof [0014]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 1 recites “the lips” without antecedent basis; line 2 recites “the skin” without antecedent basis; line 4 recites “the distal ends” without antecedent basis; line 3-4 recites “said sleeve being adapted for assembly with a rod of which at least one of the distal ends is hollow” and it is unclear if this is claiming that either the sleeve or the rod has a hollow distal end of if this is claiming the rod has a hollow distal end; line 5-6 recites “the proximal end” without antecedent basis; line 10 recites “a first and a second application zones” making it unclear if applicant is claiming a first application zone and a second application zone or multiple first application zones and multiple second application zones; line 13 recites “the intermediary” without antecedent basis; line 17 replace “orthonormed” is not a word, for examination purposes, the claim will be treated as reciting ---orthonormal---; line 18-19 recites “of which the direction X is confounded with the main longitudinal extension direction”, however, the word “confounded” means confused such that it is confounding what this language should imply structurally in the context of the claim because claiming the direction X  is confused with the main longitudinal extension direction is confusing; line 19-20 recites “a separation by the means of articulation of the first and second application zones by forming at least one reservoir of cosmetic product between said first and second application zones” and it is unclear what this language is supposed to mean. Clarification or correction is requested.  
Claim 2: line 2-3 recites “on the lips, eyelashes, eyebrows, and/or nails”; however, claim 1 recites in the first lines “for the application of a cosmetic product on the lips and/or skin of a user” and eyelashes, eyebrows, and nails are not skin nor lips so it is unclear why the claim repeats the “lips” limitation from claim 1 in combination with these other recites surfaces. Clarification or correction is requested. 
Claim 3: line 2 recites “at least one of the components” and “the components” lacks antecedent basis; line 2 recites “one of the components is confounded with the axis X”, however, it is unclear what “one of the components” is referencing and the term “confounding” as discussed above in reference to claim 1 means “confusing” according Merriam-Webster and it is unclear what structure is implied by “one of the components is confused with the axis X”. Clarification or correction is requested.  
Claim 5: line 2 recites “an axis Z of the orthonormed coordinate system”; as indicated above, “orthonormed” is not a word, it is believed this should be ---orthonormal---; additionally it would appear this should refer back to the Z axis already set forth in claim 1 unless there is some other Z axis. Clarification or correction is requested.  
Claim 7: line 3 recites “the application zones” but it is unclear if this is referring to the first and second application zones and as outlined above it is unclear if claim 1 sets forth multiple second application zones and multiple first application zones making “the application zones” in this dependent claim further unclear. Clarification or correction is requested.   
Claim 8: recites “preferably in a single material” in the last lines and it is unclear if the claim actually requires this “single material” or not because of the language “preferably”. Clarification or correction is requested.  
Claim 9: line 1-3 recites “the sleeve is assembled to said rod, said manipulation rod of said applicator tip, the portion in the vicinity…then confounded with the vicinity” and this “rod” is only functionally recited in claim 1 and is not positively claimed making it unclear if this claim is attempting to positively recite the rod or not; the language “said manipulation rod” lacks antecedent basis, “the portion” and “the vicinity” lack antecedent basis.
Claim 10: repeats the errors presented in claim 1 above, but two lines down due to a longer preamble in claim 10. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 20020172541). 
Claim 1: Gueret discloses an applicator tip (see Fig 3E) adapted for the application of a cosmetic product to the eyelashes, lips, or skin of a user [0001], the tip comprising: a sleeve (see annotations) that can be snap-fastened [0050] to a closure cap (see Fig 3E & annotations) of a reservoir (20) of the cosmetic product (P), said tip comprising: a sleeve (see annotations) and an application portion (40), said sleeve is adapted for assembly with a rod because it is disclosed to be snap or screw threaded to the cap so that requires a protrusion on either the applicator tip or the cap (the portion on the applicator tip would form the sleeve and the portion of the connector on the cap would form the rod) and one forms the socket making its distal end hollow. The application portion extends along a main longitudinal extension direction (X, Fig 3E) in a direction opposite that which points to the second distal end of the application portion, the application portion comprising a first application zone and second application zones (see annotations) and a means of articulation (see annotations) between the two application zones (see annotations). The sleeve and first application zone are integral since integral means essential to completion and all the pieces are essential to completion and in one piece once assembled. The second application zone is linked to the first application zone by the articulation means allowing a rocking movement (see Fig 3B) of the second application zones with respect to the first application zone on either side of a plane of symmetry of the applicator tip. The plane of symmetry being defined by two axes (X, Fig 3E and Y, axis that extends out of the page in Fig 3E) of an orthnormal coordinate system of which the direction X is the longitudinal extension direction and the articulation means help to form a series of reservoirs (410) in the form of grooves for cosmetic product between the application zones (see annotations). 

    PNG
    media_image2.png
    375
    418
    media_image2.png
    Greyscale

Claim 2: Gueret further discloses the first and second application zones being used to apply the cosmetic to the lips, skin, or hair [0001 & 0009] of a user. 
Claim 3: Gueret further discloses the rocking movement to occur around the X axis (see Fig 3B). 
Claim 4: Gueret further discloses an orthogonal projection of the reservoirs in the plane of symmetry having a parametrically curved shape in the plane of symmetry (see Fig 3E) [0070]. 
Claim 6: Gueret further discloses the articulation means being formed by a plurality of material bridges connecting the first application zone to the second application zones in a finite number of points (see Fig 3E & annotations) with the reservoirs forming holes allowing a user to see through the application portion (see Fig 3E). 
Claim 7: Gueret further discloses the first and second application zones being flocked [0067].  
Claim 8: Gueret further discloses the sleeve, first application zone, and second application zone, and articulation means being molded together [0050] if desired. 
Claim(s) 1-3 and 6-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malvar (US 20080060669). 
Claims 1 and 10: Malvar discloses an applicator assembly comprising a receptacle [0005] (see Fig 1) of mascara [0005] the receptacle comprising an opening designed to cooperate with a threaded closing cap [0005] the closing cap being linked to a manipulation rod (20) of an applicator tip, the applicator tip comprising a sleeve (32) and an application portion, the sleeve being adapted for assembly with the manipulation rod [0005] with at least one having a hollow distal end or they could not join together as described and illustrated (see Figs 9b & 9i & 1). The application portion extends along a main longitudinal direction (vertical direction of Fig 9b) between a first proximal end (end joined to 32) and a second distal end, the sleeve extending from the proximal end of the application portion along the main longitudinal extension direction in a direction opposite to that which points to the distal end of the application portion (see Fig 9). The application portion comprising: a first and a second application zone (34, Fig 9b & 9i) and means of articulation (see annotations) between the first and second application zones since this core material is described as flexible [0015] the flexible bridges of material forming this articulation means would allow the first and second application zones to rock relative to one another from side to side on either side of a plane of symmetry of the applicator tip via these flexible bridges/strips of material. The first application zone, second application zone, sleeve, and articulation means are integral because they are all required for completion. The plane of symmetry is defined by two axes, X and Y of an orthonormal coordinate system of which X is the main longitudinal extension direction and the articulation means forms a separation between the first application zone and second application zone thereby forming at least one reservoir for cosmetic product during use between the first application zone and the second application zone (see annotations). 
Claim 2: Malvar discloses the first and second application zones being zones with which the user applies the cosmetic product on the lips, eyelashes or skin [0010]. 

    PNG
    media_image3.png
    120
    320
    media_image3.png
    Greyscale

Claim 3: Malvar discloses the rocking movement to occur around the X-axis (see Fig 3B). 
Claim 6: Malvar discloses the articular means being a plurality of material bridges connecting the first and second application zones in two points with the application portion having a central hole between the first and second application zones allow a user to see into or through the application portion (see Fig 9i). 
Claim 7: Malvar discloses the application zones being flocked [0002]. 
Claim 8: Regarding the language “moulded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented applicator of Malvar since the first application zone, second application zone, and articulation means are formed as one piece when assembled.  See MPEP § 2113. 
Claim 9: Malvar discloses the sleeve assembled to the rod [0005] (see Fig 1) with a portion of the sleeve in the vicinity of the proximal end of the application portion near to the hollow distal end of the manipulation rod, is a portion on which the cosmetic product is hardly embedded (32) compared to the open grooves that hold cosmetic when the applicator is immersed in a receptacle of cosmetic such that the quantity of cosmetic embedded in the reservoir is greater than that embedded in the non-absorbent sleeve. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 20020172541).
Claim 5: Gueret discloses the articulation means to be a strip of material having a thickness measured along the Z axis of the orthonormal coordinate system being about 5mm [0076] and further indicates that any of the dimensions can be changed to accommodate different desired makeup effects [0071]. Gueret discloses the invention essentially as claimed except for the strips of material forming the articulation means having a thickness of about 1mm in the Z direction. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Gueret by providing the articulation means with a thickness of about 1mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Note applicant’s own disclosure does not state this dimension solves any problem or is for any particular reason [0039] indicates the size can range from “preferably 0.3-1mm” without providing any reasoning or stating the dimension is critical for any reason. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772